Citation Nr: 1519486	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-40 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for low back pain.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a heart disorder, claimed as congestive heart failure, but not including hypertension.

5.  Entitlement to service connection for inflammation of the bones and joints of the right shoulder, claimed as arthritis.

6.  Entitlement to service connection for inflammation of the bones and joints of the left shoulder, claimed as arthritis.

7.  Entitlement to service connection for inflammation of the bones and joints of the bilateral legs, not including the knees, claimed as arthritis.

8.  Entitlement to an initial, compensable rating for right knee arthritis.  

9.  Entitlement to an initial, compensable rating for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service including from February 1982 to June 1982 and from January 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision, in regards to all the service connection claims other than the sleep apnea one, and from a June 2010 rating decision, in regards to the sleep apnea claim, from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in April 2011.

In September 2011, the Board remanded this matter for further development.

In a September 2012 rating decision, the Appeals Management Center (AMC) granted service connection for Meniere's syndrome (claimed as bilateral hearing loss, tinnitus, and dizziness.  The AMC also effectively granted service connection for depressive disorder (in granting an earlier effective date for PTSD and depressive disorder).  As the September 2012 rating action represents full grants of the benefits sought with respect to the issues of service connection for bilateral hearing loss, tinnitus, dizziness, and depression, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

In a November 2012 rating decision, the AMC also granted service connection for arthritis of the right and left knees, with noncompensable ratings (effective March 23, 2005).  In February 2013, the Veteran filed a notice of disagreement with that decision.  

The issues of entitlement to service connection for low back pain, sleep apnea, hypertension, a right shoulder disorder, a left shoulder disorder, and disorders of the bilateral lower extremities, other than the knees, as well as, to an increased ratings for right and left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a heart disorder.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2005 letter, sent prior to the initial unfavorable decision issued in July 2006 advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information. A March 2006 letter subsequently provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing her claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to her claims, and affording her an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the Board is remanding for more recent VA medical records in relation to the other claims, the Veteran has not indicated that she receives treatment for a heart disorders.  Indeed, she reported to her March 2012 VA examiner that she had no recurrence of pulmonary edema or heart congestion since her pneumonia treatment in 2004. As such, the Board finds that the Veteran is not prejudiced by the failure to obtain any more recent VA medical records.  The Board notes that consistent with the September 2011 Board remand instructions, more recent VA medical records have been associated with the claims file, also in a May 2012 letter, the Veteran reported that she did not receive VA treatment prior to 2004.  Also, the AMC obtained the requested VA examination.  

The AMC obtained a VA examinations in March 2012 and an October 2012 Independent Medical Opinion (IMO).  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination (by the March 2012 VA examiner).  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in April 2011, the Veteran set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2011 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences she alleges resulted in the claimed, heart disorder, while stationed in Iraq.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board further notes that the Veteran has demonstrated actual knowledge of how to support her claim, as indicated in an October 2009 letter wherein she alleged that her medical conditions started or worsened on active duty.  As such, to the extent that any issue was not fully explained, the Veteran was not prejudiced by that failure.

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's September 2011 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Active military, naval, or air service includes active duty, any period of ACDUTA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2010). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The Board notes that the Veteran's active duty periods of service occurred from February 17, 1982 until June 29, 1982, and from January 3, 2004 until August 19, 2005.

III. Heart Disorder Claim

The Veteran contends that during active service she had congestive heart failure.  She contends that when she had bronchial pneumonia, she also had congestive heart failure.  (April 2011 Board hearing).  The Board notes that the Veteran also has a separate claim for service connection hypertension, which is addressed in the Remand portion of this decision.

March 2004 service treatment records document that the Veteran received treatment for pneumonia/asthmatic bronchitis, which included obtaining an EKG.  The records do not otherwise document any complaints of, or treatment for, a heart disorder.  

Following her March 2005 separation from active duty, an April 2005 initial visit VA medical record documents that the VA medical provider found that the cardiac system was within normal limits. Subsequent VA medical records generally do not document complaints of, or treatment for, the heart. Private medical records are also generally negative as to any such complaints of, or treatment for, the heart. 
	
In December 2007, the Veteran underwent a respiratory VA examination.  A chest X-ray at that time showed that heart size and chambers were within normal limits.  

A March 2012 VA examination provided the first etiology opinion of record.  That VA examiner reported that the Veteran did not now have a heart disorder and has never been diagnosed with a heart disorder.  At that time, the examiner specifically noted that the Veteran did not have congestive heart failure, despite also indicating consideration of the Veteran's in-service March 2004 treatment for pneumonia and asthmatic bronchitis, as well as, an EKG showing mild atrial enlargement, that was also grossly normal. 

The March 2012 examiner found that the claimed heart condition had resolved.  The examiner explained that service treatment records showed a diagnosis of pneumonia with pulmonary congestion, but not heart congestion. He further explained that the Veteran had been treated with antibiotic and tessalo perles.  Also, he noted that the EKG at that time had been normal and indicated only a slightly enlarged atrium.  Moreover, the examiner noted that the Veteran herself had reported no recurrence of pulmonary edema or heart congestion since her pneumonia treatment in 2004.  The examiner found that her disorder was more likely due to pulmonary congestion secondary to pneumonia, which was bacterial in etiology and incurred during service while deployed in Iraq, but that it had fully resolved.  

In October 2012, an Independent Medical Opinion (IMO) also addressed this matter.  Following review of the medical evidence of record, including the March 2012 VA examination, that IMO provider opined that there was no evidence that the Veteran had a current heart disorder.  Rather, he noted that the Veteran had an in-service mild atrial enlargement by EKG and chest X-ray, but it was in the setting of an acute upper respiratory illness in March 2004 for mild pneumonia.  He determined that the Veteran responded rapidly to treatment, and that there was no diagnosis of congestive heart failure.  Also, referencing a medical article, the opinion provider explained that transient changes, such as right atrial enlargement, are frequently found on EKG findings in the setting of pneumonia, with no previous cardiopulmonary disease.  

As to the heart disorder claim, the Veteran does not have a current diagnosis as to a heart disorder.  VA and private medical records are negative as to any diagnosed heart disorder.  Also, although a March 2012 VA examiner performed an examination of the heart, he found no diagnosed disorder. Similarly, the October 2012 IMO provider found no evidence of a current heart disorder.  As noted by both the VA examiner and IMO provider, to the extent that the Veteran may have had a heart findings in service, such findings resolved with treatment for her pneumonia.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Under 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014), compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  As the Veteran does not currently have a heart disorder, the Board finds that service connection under 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014) for a heart disorder is not warranted.


ORDER

Service connection for a heart disorder is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that all the development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain new VA examinations and/or addendum opinions, for all the service connection claims herein, so that opinions that adequately address the Veteran's contentions in light of her documented medical history can be obtained.

As to the right shoulder claim, although the March 2012 VA examiner provided a medical opinion as to the left shoulder, he did not address the right shoulder.  Indeed, the Board notes that the examiner did not even obtain an X-ray examination of the right shoulder, though one had been obtained for the left shoulder.  

As to the left shoulder, the March 2012 VA examiner diagnosed her with degenerative joint disease, and attributed the disorder as more likely due to multiple non-service risk factors.  However, the examiner did not address whether the diagnosed arthritis developed during the Veteran's active duty service.  The October 2012 IMO subsequently found that the degenerative joint disease was less likely as not incurred in or caused by service, but his rationale was only that there was no medical evidence of a shoulder injury or evaluation on active duty.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not fully address the Veteran's contentions.       

In regards to the disorders of the bilateral lower extremities, other than the knees, and the low back pain claim, no medical opinion is of record addressing the diagnosis of osteoporosis for those disorders.  The March 2012 VA examiner found that the Veteran did not have a lower extremity diagnosis, but then noted osteoporosis of the femur. 

For the low back pain claim, while the VA examiner addressed the etiology of the diagnosed degenerative disc disease, he did not address the diagnosed osteopenia.    A December 2009 VA medical record noted that osteoporosis "[r]esults from early surgical menopause".  Also, the Board also notes that the record documents a diagnosis of compression fractures of the back.  That diagnosis has not been addressed by either opinion provider.

In reference to the claimed sleep apnea, neither the March 2012 nor the October 2012 VA medical opinions addressed the question of whether such disorder developed during service. An addendum medical opinion should be obtained to address this matter.

As to the claimed hypertension claim, the March 2012 VA examiner did not address whether the Veteran's hypertension (which had been documented in an October 2001 service treatment record during a non-active duty period) had been aggravated by service.

The Board also notes that the Veteran receives VA treatment and the most recent treatment records are from April 2012.  Therefore, while on remand, all unassociated VA treatment records should be obtained for consideration in the appeal.

For the claimed increased ratings for the service-connected right and left knee arthritis, following the November 2012 rating decision granting service connection for those disabilities, the Veteran filed a February 2012 notice of disagreement with the rating granted. The AOJ has not issued a SOC that addresses this issue. Therefore, the Board must remand these issues for the issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain all unassociated VA treatment records, from April 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should provide the Veteran with a SOC regarding the issues of increased ratings for right and left knee arthritis.  

Please advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  After the above development has been accomplished, return the claims file to the March 2012 VA examiner. The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have (i) sleep apnea and/or (ii) hypertension?  

b)  Sleep apnea: 

Is it at least as likely as not that any sleep apnea is related to the Veteran's active service (January 2004 to March 2005), to include had its onset during that time?  The fact that it may not have been recorded in the service treatment records is not determinative.  In giving an opinion, the examiner should take into consideration the Veteran's assertions that during service she snored and that others told her that she had pauses in her breathing while she slept.  See hearing transcript page 25.

c)  Hypertension: 

The examiner should opine whether there is clear and unmistakable evidence that hypertension pre-existed service. 

(i) If there is clear and unmistakable evidence that hypertension pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder was NOT aggravated--did NOT undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is NO clear and unmistakable evidence that hypertension pre-existed service, then the examiner is asked whether it is at least as likely as not hypertension is directly related to service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record.
 
4.  After the requested medical records have been associated with the claims file, the AOJ shall arrange for the Veteran to undergo an appropriate VA joints examination to determine the nature, extent, onset, and etiology of any low back, right and left shoulders, and/or bilateral leg (excluding the knee) disorder, found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

a) State whether the Veteran has a current disability involving the (i) bilateral legs (other than the knees), (ii) the right shoulder, (iii) the left shoulder, and/or (iv) the low back.  If so, please identify all diagnoses.

The VA examiner should reconcile, the findings of the prior VA examiners - including the finding of degenerative disc disease and osteopenia of the back and osteoporosis of the femur by the March 2012 VA examiner and the December 2009 VA medical provider notation of compression fractures.

b)  If a (i) bilateral legs (other than the knees), (ii) the right shoulder, (iii) the left shoulder, and/or (iv) the low back disability is found, give an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that any current disorder order is related to service, to include developed during active service (January 2004 to March 2005).  

The examiner should consider the Veteran's reports of falling in her armor while in Iraq.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed within one year following her March 2005 discharge from active service or during active service (January 2004 to March 2005)?  

d)  If the Veteran does not have a current disability involving the bilateral leg, shoulders, and/or back, the examiner should note whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.

e)  If the examiner finds that the manifestations of bilateral leg, shoulders and/or back symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

In addressing this question, the examiner should obtain a complete history from the Veteran concerning the symptoms and experiences during her time in service and the opinion should consider this history in forming the opinion.  Specifically the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case (SSOC) that takes into consideration all evidence submitted since the November 2012 SSOC.  The Veteran and her representative should be given a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


